         Case 2:18-cr-00251-RFB-NJK Document 83 Filed 09/19/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     HEIDI OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Joseph Skeirik

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00251-RFB-NJK

12                  Plaintiff,                                STIPULATION TO CONTINUE
                                                                REVOCATION HEARING
13           v.
                                                                    (Seventh Request)
14   JOSEPH SKEIRIK,

15                  Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Brian Y. Whang, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Heidi
20   Ojeda, Assistant Federal Public Defender, counsel for Joseph Skeirik, that the Revocation
21   Hearing currently scheduled on September 23, 2021, be vacated and continued to a date and
22   time convenient to the Court, but no sooner than forty-five (45) days.
23           This Stipulation is entered into for the following reasons:
24           1.     Probation filed an addendum alleging new law violations. The government has
25   indicated that they will be indicting Mr. Sheirik on additional charges stemming from this
26   Petition.
       Case 2:18-cr-00251-RFB-NJK Document 83 Filed 09/19/21 Page 2 of 3




 1         2.     Mr. Sheirik is in custody and agrees to the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the seventh request for a continuance of the revocation hearing.
 4         DATED this 16th day of September 2021.
 5
 6   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 7
 8
     By /s/ Heidi Ojeda                             By /s/ Brian Y. Whang
 9   HEIDI OJEDA                                    BRIAN Y. WHANG
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:18-cr-00251-RFB-NJK Document 83 Filed 09/19/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00251-RFB-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     JOSEPH SKEIRIK,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                  November 18, 2021at the hour
     September 23, 2021 at 10:00 a.m., be vacated and continued to ________________

12   of ___:___
         9 00 __.m.;
                a    or to a time and date convenient to the court.

13          DATED this 19th
                       ___ day of September 2021.

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
